Citation Nr: 0515564	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected diabetes mellitus, Type II, currently 
evaluated as twenty (20) percent disabling. 

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  A portion of his active duty was served in 
the Republic of Vietnam.
  
This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision, which granted service 
connection for diabetes mellitus based upon presumed 
herbicide exposure in Vietnam and assigned an initial rating 
of 20 percent therefor effective April 30, 2001, and an April 
2004 rating decision, which denied service connection for 
peripheral neuropathy and erectile dysfunction.  Both 
decisions were issued by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Appeal to the Board was perfected with only with respect to 
the two issues listed on the title page of this decision.

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  See VA Form 9.             

The decision below addresses only the merits of the diabetes 
increased rating claim.  The claim of entitlement to service 
connection for erectile dysfunction requires further 
evidentiary development, and appellate adjudication is 
deferred.  This matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service-connected diabetes mellitus is manifested by no 
more than requirement of insulin or an oral hypoglycemic 
agent, plus a restricted diet, commensurate to a 20 percent 
rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004). 

2.  Evidence does not show regulated or restricted activities 
due to diabetes, nor episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or frequent visits to a 
diabetic care provider (twice a month or more frequent), nor 
complications that would not be compensable if separately 
evaluated, nor progressive loss of weight and strength, nor 
the requirement of more than one daily injection of insulin.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
service-connected diabetes mellitus are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Diabetes Mellitus

Service connection was granted for diabetes mellitus in a 
December 2001 rating decision, and an initial rating of 20 
percent was assigned effective April 30, 2001, the date of 
receipt of the original diabetes service connection claim.  
In cases where, as here, the veteran appeals the initial 
disability percentage assigned, the Board's adjudication on 
appeal could result in the assignment of different, 
"staged" rating percentages as evidence warrants from the 
date of the filing of the original service connection claim, 
which, here, was in April 2001.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Generally, evaluation of the extent of impairment requires 
consideration of the whole recorded history and appropriate 
criteria in the VA Schedule for Rating Disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); see generally 38 C.F.R. Part 4 
(2004); see also 38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluation 
focuses upon limitation of the ability of the body as a whole 
to function under ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).    

Diabetes mellitus is evaluated in accordance with 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2004).  Diagnostic Code 7913 
assigns a 20 percent evaluation for diabetes requiring 
insulin and a restricted diet, or oral hypoglycemic agent and 
a restricted diet.  A 40 percent evaluation requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) to Diagnostic Code 7913 directs 
evaluation of compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

History relevant to this claim includes evidence that the 
veteran served a part of his active duty in the Republic of 
Vietnam.  Based upon evidence of active service in Vietnam 
during the pertinent time period and post-service VA medical 
evidence documenting a diagnosis of diabetes mellitus 
approximately five years ago, the RO granted service 
connection.  Also, given evidence of treatment with diabetes 
medication in the form of Glyburide tablets (see VA 
outpatient medical records dated from 2000 forward), the RO 
assigned an initial disability rating of 20 percent.  

The Board notes that Diagnostic Code 7913 criteria for a 10 
percent rating requires evidence of diabetes management with 
restricted diet only, without evidence that special 
medication is requires.  The next higher rating of 20 percent 
requires evidence of need of insulin and restricted diet, or 
oral hypoglycemic and restricted diet.  As will be more fully 
discussed below, the record does not indicate that the 
veteran is in need of insulin injections, and the record is 
not entirely clear concerning whether the veteran has been 
advised to restrict his diet for control of his diabetes, or 
for weight loss, or both.  However, given that the veteran is 
on diabetes medication, the RO apparently determined that the 
disability picture most nearly approximates the 20 percent 
rating, as opposed to a 10 percent rating.      

A higher schedular rating of 40 percent requires the use of 
insulin, a restricted diet, and regulation of activities.  
The evidence indicates that the veteran is a non-insulin-
dependent diabetic.  See November 2003 VA compensation and 
pension medical examination (C&P) report; August 2004 VA 
outpatient care records.  

With respect to the issue of diet, the treatment records do 
not specifically and clearly indicate that the veteran's 
diabetes requires him to maintain a restricted diabetic diet.  
Rather, the record indicates that the veteran has been 
advised to take actions to improve his health overall by, for 
instance, losing weight, which presumably would entail food 
intake monitoring in terms of volume and/or quality of food 
(that is, perhaps, reduction of calories or amount of high-
fat foods consumed and increased intake of healthier foods).  
VA medical records dated some ten years ago document the 
veteran's diagnosis with "massive obesity"; the veteran 
reported having been overweight throughout his life.  See 
1995 C&P examination report.  More recent VA medical records 
indicate that the veteran's weight had fluctuated somewhat, 
but nonetheless has remained between 300 to 400 pounds during 
the last several years.  The record does not indicate that 
any medical advice given pertaining to an improved diet was 
specific to the control of the veteran's diabetes.  
Nonetheless, as the record does not support a conclusion that 
the veteran's diabetes requires restriction of activities - 
one of the three criteria for assignment of a 40 percent 
rating - the Board need not clarify whether or not the 
veteran has dietary restrictions due to his diabetes.       

With respect to the issue of whether the veteran's diabetes 
requires restriction of his physical activity, in his 
September 2002 notice of disagreement, the veteran reported 
fatigue after engaging in moderate physical activity, "even 
after 20 to 30 minutes," because of diabetes.  The record, 
however, does not indicate that the veteran was advised to 
restrict or avoid activities specifically because of 
diabetes.  On the contrary, it indicates that the veteran was 
advised numerous times to increase activity and lose weight, 
as he apparently has other, nonservice-connected health 
problems (such as sleep apnea) attributed to obesity.  
However, VA outpatient care records indicate that he 
reportedly has made little, if any, effort to do either.  See 
VA outpatient care records.  Further, the veteran himself 
reported during the February 2005 C&P examination that he 
does not restrict or avoid activities because of diabetes, 
and the examiner specifically stated, after review of the 
veteran's records and discussion with the veteran, that the 
veteran did not have to avoid strenuous occupational or 
recreational activities due to his diabetes.                

Moreover, while not explicitly stated, the veteran's 
significant smoking habit (as much as one and one-half packs 
per day - see November 2003 C&P report) could be a relevant 
factor in the level of aerobic strength and stamina required 
for activity more strenuous than mild exercise such as 
walking for 20 minutes.  The record reveals that the veteran 
was advised to stop smoking as part of his health improvement 
plan.  Also relevant to the analysis is the apparently long 
history of sedentary lifestyle, as the veteran reported being 
employed for almost three decades after discharge as a truck 
driver.  See November 2003 C&P report.  

Nor does the evidence document episodes of ketoacidosis or 
hypoglycemic reactions which require hospitalization or 
frequent visits to a diabetic care provider (such as twice a 
month, required for a 60 percent rating).  Rather, the 
veteran reportedly is seen at a VA facility every six months 
on a routine, outpatient basis for management of diabetes.  
He has not been seen because of a need of immediate medical 
attention for ketoacidosis or hypoglycemia episodes.  See 
November 2003 and February 2005 C&P reports.  

And again with respect to weight loss, the evidence does not 
indicate that the veteran has had progressive weight loss due 
to diabetes.  While the VA outpatient medical records would 
indicate some weight fluctuations over the last several 
years, the veteran's weight, overall, has remained steadily 
high over the past decade.  In February 1995 (see C&P 
report), he weighed 355 pounds; in April 2002, his weight had 
dropped to 260 pounds, but, by October 2002, he weighed 373 
pounds (see VA outpatient care records); and in November 2003 
(see C&P examination report), the veteran was described as 
"morbidly obese" at 370 pounds.  The veteran's weight as 
documented in the April 2004 C&P report was unchanged at 370 
pounds.  And the most recent C&P examination report, dated in 
February 2005, indicates that the veteran's weight reportedly 
fluctuates between 350 to 370 pounds.  Thus, the evidence 
does not show that diabetes has caused progressive weight 
loss.  Rather, it suggests that the veteran has attempted to 
improve his health overall by losing weight, but apparently 
without long-term success.  Also, at the February 2005 C&P 
examination, the veteran affirmatively denied loss of 
strength.      

Given all of the above, the Board finds that the evidence 
does not support assignment of a schedular rating of 40 
percent or higher for diabetes; in particular, restricted 
activity, progressive loss of weight or strength, episodes of 
ketoacidosis or hypoglycemic reactions, and need of insulin 
injections, confinement or hospitalization, or frequent 
medical attention is not shown.  

Even so, given the instruction in Note (1) to Diagnostic Code 
7913 and consistent with Schafrath, the Board has considered 
whether the veteran's total disability picture reveals 
impairment due to manifestations that are not specifically 
cited in the Code as relevant objective symptomatology 
associated with rating of 40 percent or higher, but 
nonetheless contributes to disability due to diabetes.  The 
veteran has been afforded numerous pertinent C&P 
examinations.  The evidence, including treatment records, as 
a whole, does not disclose such other objective 
symptomatology or manifestations, including urinary tract 
disorders and peripheral neuropathy attributable specifically 
to diabetes.  Nor does the veteran have difficulty checking 
his blood sugar levels or keeping them at an "even keel"; 
he can avoid low-blood sugar reactions by eating as needed, 
at appropriate times.  See April 2004 C&P report.  
    
Also, it was specifically noted in the February 2005 C&P 
report that the veteran recently has made some "lifestyle" 
changes by eating less "junk food" and "walking more."  As 
a consequence, the veteran reportedly has reduced his 
Glyburide dosage, and this medication apparently is the only 
one he takes for diabetes.  The VA examiner described his 
diabetes condition as "stable."  Thus, most recent evidence 
would suggest that diabetes has improved somewhat.

In consideration of all of the foregoing, the Board finds 
that the totality of the evidence most nearly approximates a 
20 percent rating for diabetes mellitus.  As such, the 
preponderance of the evidence is against a higher schedular 
rating, and the benefit-of-reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004).  

II.  Veterans Claims Assistance Act - Diabetes Increased 
Rating Claim

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, VA sent the veteran 
a letter in November 2001, in advance of the issuance of the 
rating decision from which this appeal stems, informing him 
of the elements of service connection for diabetes mellitus, 
including presumptive service connection based upon herbicide 
exposure, and advising him what types of evidence would 
satisfy the elements (such as a doctor's nexus opinion and 
evidence of relevant medical treatment).  It also advised him 
that VA would assist in obtaining missing pertinent evidence 
if he provided sufficient information to do so, by, for 
example, providing names and addresses of doctors who treated 
him for the claimed disorder, or informing VA of the 
existence of pertinent records in the custody of a federal 
agency or other entities.  It also informed him that a C&P 
examination would be scheduled as warranted.  The veteran was 
notified that he ultimately is responsible for substantiating 
his claim notwithstanding VA's duty to assist.  The letter 
also informed him he could submit lay statements, or other 
evidence on his own.  Thus, through this letter, the veteran 
received adequate notice of what the regulations require for 
a favorable determination on service connection, what 
information and evidence not of record is needed to 
substantiate the claim, and his and VA's respective claim 
development responsibilities.  

After service connection was granted for diabetes mellitus, 
the issue on appeal became one for increased rating for the 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

Nonetheless, the Board also notes that the RO sent the 
veteran another VCAA letter in December 2003.  This letter 
was substantially similar to that sent in November 2001, but 
more detailed as to the status of the claim in the sense that 
it explicitly listed what evidence and information were of 
record to date.  This letter also explained the veteran's and 
VA's respective claim development responsibilities, and 
specified that the veteran should provide RO with sufficient 
information to enable it to provide additional development 
assistance if he desires such help.  It also advised him that 
he is free to submit any evidence on his own.  

The Board acknowledges that the December 2003 letter contains 
what appears to have been an inadvertent error - it refers to 
the elements of service connection even though service 
connection already is in effect for diabetes.  However, the 
Board finds that the veteran was not prejudiced thereby such 
that pertinent evidence relevant to the increased rating 
claim is missing from the record.  The veteran responded to 
the letter in January 2004, explicitly stating: "You already 
have all of my medical records.  VA is my only health care 
provider.  I have not sought any other help."  Consistent 
with this statement, the RO obtained the veteran's medical 
records from various VA facilities.  Moreover, the veteran 
was given notice of what specific regulatory criteria apply 
to a diabetes increased rating claim, as such criteria were 
set forth in the Statement of the Case (SOC).  Thus, it is 
reasonable to conclude that the veteran knew the RO would not 
increase his rating unless evidence, particularly in the form 
of medical records, supports the criteria for a 40 percent 
rating or higher.        

With respect to the so-called fourth element of VCAA notice, 
the Board acknowledges that the veteran was not explicitly 
and literally asked to provide any evidence in his possession 
pertinent to the claim.  However, given the veteran's January 
2004 response and the SOC, as well as the content of the 
December 2003 VCAA letter (to the extent that it discussed 
the status of the claim; the veteran's and VA's respective 
claim development responsibilities), the veteran was on 
notice that he is free to submit evidence on his own or ask 
for help in obtaining relevant evidence.  The veteran 
responded stating that, with respect to diabetes, he received 
treatment only at VA facilities, and the records therefrom 
are in the claims folder.  Thus, under the circumstances, the 
Board does not find that any actual prejudice resulted.  In 
this connection, it is noted that the fourth element arguably 
is not even required.  See VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element is obiter dictum and not binding on VA).  

Moreover, after the issuance of the February 2005 
Supplemental SOC (SSOC), which clearly indicated the RO's 
continuing denial of an increased rating, the veteran and his 
accredited representative were on notice that an additional 
60-day period would be permitted to comment on the SSOC or 
provide additional information.  Neither the veteran nor his 
representative submitted additional, new information or 
evidence to support the claim.  The Board finds it reasonable 
to interpret such inaction to indicate satisfaction with the 
development of the claim.  Again, having reviewed the entire 
record, the Board does not find anything therein to suggest 
that relevant evidence exists, but is missing from the record 
due to inaction on the part of VA in terms of notice.           


VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was notified of his right to submit evidence on his 
own; he responded that he received only VA medical care.  VA 
medical records from various facilities (Columbia, Poplar 
Bluff, St. Louis, and Kansas City, Missouri; Salem Outreach 
Clinic), including recent treatment records dated in early 
2005, are of record.  Appropriate C&P evaluation, which 
included consideration of pertinent medical history, was 
conducted.  The veteran's service medical records and Form DD 
214 are of record.  The veteran also had an opportunity to 
give oral testimony, but declined to exercise his right to do 
so.  Again, the veteran and his representative were on notice 
that the claim remains denied as of the issuance of the SSOC; 
however, no additional evidence was submitted and neither 
indicated that there is missing but relevant evidence, and 
neither asked for further claim development assistance.  
Under the circumstances, the Board is satisfied that VA has 
complied with the duty-to-assist obligations of VCAA.  

On a related matter, the Board acknowledges that the veteran 
reportedly has received Social Security Administration (SSA) 
disability compensation benefits beginning in 1995.  However, 
he specified twice that the SSA benefits are based upon 
diagnosed sleep apnea, attributed to obesity.  See November 
2003 and April 2004 C&P reports.  The record includes 1991 
private medical records evaluating the veteran for sleep 
disorder, which presumably supported, at least in part, the 
SSA application.  As discussed above, the record links, at 
least in part, nonservice-related obesity to diabetes.  As 
such, the Board has considered whether a remand is in order 
to obtain SSA records specifically for the purposes of 
evaluating this claim, but concludes that it is not.  First, 
the record amply indicates that the veteran was first 
diagnosed with diabetes within the last five years, well 
after the veteran began receiving SSA benefits in 1995, for 
sleep disorder.  Thus, the SSA application and supporting 
exhibits likely would not discuss diabetes itself.  More 
importantly, the key issue here is whether increased (and 
perhaps staged) ratings are appropriate dating back to the 
time the original diabetes service connection claim was 
filed, which, in this case, was in April 2001.  See effective 
date provisions in 38 U.S.C.A. § 5110(a) (West 2002).  The 
focus is not on what, if any, diabetic symptoms the veteran 
might have had in the 1990s, before diabetes was even 
diagnosed and before the veteran filed a service connection 
claim.       


ORDER

An increased disability evaluation for service-connected 
diabetes mellitus is denied.


REMAND

Service Connection for Erectile Dysfunction

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.

The veteran's service medical records include a September 
1964 induction medical examination report documenting normal 
clinical findings for the genitourinary system.  The Board 
acknowledges that the veteran was treated for a rash in the 
groin area (specific diagnosis not given) in November 1966.  
An April 1967 record documents a diagnosis of pubic 
pediculosis (pubic lice).  In both instances, topical cream 
medication was provided, and apparently no complications 
resulted therefrom, as no rash or other genitourinary problem 
was noted shortly before separation.  See October 1967 
separation medical examination report.  Absolutely no 
complaints about erectile functioning is noted in the service 
medical records.  Nor do the service medical records or post-
service record suggest that the November 1966 and April 1967 
treatments involved anything other than a dermatological or 
skin problem, as opposed to a problem affecting erectile or 
urinary function.  

The veteran himself does not report any specific injury to 
the groin area in service to which he now attributes current 
erectile dysfunction; rather, he maintains that erectile 
dysfunction is secondary to service-connected diabetes 
diagnosed many years after service.  Thus, the key issue here 
is whether the evidence of record adequately supports a 
conclusion that erectile dysfunction is attributable to 
diabetes.  See 38 C.F.R. § 3.310(a) (2004) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  Nonetheless, whether or not 
secondary service connection is supported by the record, VA 
still must consider whether service connection is warranted 
for erectile dysfunction on a direct basis (that is, if the 
evidence links any relevant injury or incident in service to 
erectile dysfunction).  38 C.F.R. § 3.303 (2004).     

The veteran wrote in a statement received in January 2004 
(construed by the RO as an informal service connection claim) 
that he has become more impotent over time.  As documented in 
the November 2003 C&P examination, the veteran reportedly did 
not, at least at that time, have complete erectile 
dysfunction; rather, he reported "very intermittent" 
erectile ability and ability to engage in intercourse with 
the use of Viagra.  At the April 2004 C&P examination, he 
reported the inability to engage in penile/vaginal 
intercourse for the prior one and one-half years, and 
cessation of morning erections about five months before the 
examination.  Most recently, during the February 2005 C&P 
examination, the veteran reported that he has had "four to 
five" erections in the mornings since being diagnosed with 
diabetes.  In April 2004, a VA C&P examination diagnosed him 
with "subjective complaint of erectile dysfunction with 
decreased testosterone," noting that diagnostic testing 
detected a testosterone level of 193 (normal range for men 
over 50 years of age is reported to be between 212 to 742).  

Given the secondary service connection theory upon which the 
claim is based, the key evidentiary requirement is medical 
evidence of a link between diabetes and erectile dysfunction.  
The sole evidence of record addressing this link is found in 
the April 2004 C&P report.  The examiner, who is reported to 
be a Registered Nurse and a Family Nurse Practitioner and not 
a medical doctor, concluded that the veteran's "obesity, 
tobacco abuse and continued alcohol consumption are comorbid 
factors for [the veteran's] . . . subjective complaints of 
erectile dysfunction."

The Board finds the April 2004 C&P report inadequate, as it 
does not adequately explain the rationale and bases for the 
examiner's nexus opinion.  While it seems plausible that the 
veteran's weight, and long-term smoking and drinking history 
could adversely affect erectile functioning, the examiner 
does not explain on what basis diagnosed diabetes itself was 
ruled out as a possible cause or contributing factor that 
could result in erectile dysfunction.  Also, while the C&P 
report documents apparently below-normal testosterone level, 
it does not explain whether this finding is, or is not, 
related to diabetes or presumed herbicide exposure in 
service, as opposed to nonservice-related factors like 
obesity, cigarette smoking, poor diet, and alcohol abuse, 
singly or collectively.  

It bears emphasis that the Board's decision to remand this 
matter for further examination is not because the C&P opinion 
was given by a nurse, as opposed to a medical doctor or a 
medical specialist (such as a urologist).  The Board's 
primary concern in this case is that the April 2004 C&P 
opinion does not adequately explain the rationale and bases 
therefor.   

Finally, it is noted that the veteran reportedly has received 
Social Security Administration (SSA) disability compensation 
benefits beginning in 1995 for ailments associated with 
obesity, and in particular, sleep apnea.  See November 2003 
and April 2004 C&P reports.  The record includes 1991 private 
medical records evaluating the veteran for sleep disorder, 
which presumably supported, at least in part, the SSA 
application.  The Board acknowledges that the veteran 
reportedly was not even diagnosed with diabetes until 2000, 
some five years after he began receiving SSA disability 
benefits, and thus, the SSA application and supporting 
exhibits likely would not discuss diabetes itself.  
Nonetheless, given the evidence, to date, suggesting a 
possible link between erectile dysfunction and obesity and 
given that the issue involves service connection (as opposed 
to increased rating - see VCAA discussion above), the Board 
finds that a reasonable attempt to retrieve SSA records is 
warranted for the sake of completeness of the evidentiary 
record and for compliance with Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).   

In consideration of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the erectile 
dysfunction claim that he has in his 
possession.  

2.  Medical Records.  Obtain any 
additional VA medical records for 
treatment or testing related to erectile 
dysfunction not currently of record.  Ask 
the veteran whether he has received any 
pertinent private medical treatment, and 
if so, obtain any such treatment records.  
Associate any such records with the 
claims folder.       

3.  SSA Records.  Obtain the veteran's 
SSA disability benefits application, 
supporting exhibits or evidence, and any 
administrative law judge decision.  
Associate these items with the claims 
folder.   

4.  C&P Examination.  After completing 
the above, and obtaining as many 
pertinent missing records as possible 
consistent with the above directives, 
schedule the veteran for a VA C&P medical 
examination by a qualified medical 
professional, preferably a medical 
doctor, to (a) determine whether the 
veteran now has erectile dysfunction; and 
(b) if so, whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that erectile 
dysfunction is etiologically related to 
active duty, to include statutorily 
presumed herbicide exposure in Vietnam 
and/or secondarily due to service-
connected diabetes mellitus.  Also 
specify whether the in-service treatment 
for groin rash or pubic lice has any 
bearing on erectile dysfunction.  

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should consider 
as pertinent to the issue of etiology of 
any erectile dysfunction currently found 
the veteran's medical history, and such 
history should be discussed in his or her 
written report to the extent necessary to 
adequately explain the bases for an 
opinion as to whether erectile 
dysfunction is, or is not, related to 
active service.  In this connection, the 
examiner should discuss any evidence that 
the veteran's complaints are not 
supported by objective or physical 
findings; the role of any nonservice-
related factors, such as obesity, diet, 
smoking history, and alcohol consumption; 
and the significance of reportedly below-
normal testosterone levels.  

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

5.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


